Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-9 are allowed over prior art of record.
3.	The following is an examiner’s statement of reasons for allowance: 
          With respect to claims 1-7, the closest prior art of record Kageyama et al (U.S. Pub. No. 2015/0001926 A1), discloses: An on-vehicle power supply device comprising: an electricity storage (See Figure 4, i.e. 25); a charge circuit that is provided on a charging route of the electricity storage (See Figure 4, i.e. 26), and charges the electricity storage with power (See Figure 4, i.e. power supply 26); a discharge circuit that is provided on an output route of the electricity storage, and discharges the power of the electricity storage (See Figure 4, i.e. discharge circuit 27); an input unit that is connected with the charge circuit (See Figure 4, i.e. input to 26) ; an output unit that is connected with the discharge circuit (See Figure 4, i.e. discharge circuit 27) and a controller that detects an input voltage of the input unit, an output current of the output unit, and an output voltage of the output unit, and controls the charge circuit and the discharge circuit (See Figure 4, i.e. control 23 & Para [0095]), wherein when the controller decides that an emergency operation condition is satisfied (See Para [0095], i.e. accident), the controllers causes the charge circuit to stop charging the power to the electricity storage, then sets an output instruction voltage that is a target voltage value of an output of the discharge circuit to a first voltage value, the controller further causes the discharge circuit to discharge the power charged in the electricity storage, (See Para [0105]-[0126]).
	The prior art does not teach: when the power output from the discharge circuit becomes higher than a power threshold, the controller lowers the output instruction voltage from the first voltage value to a second voltage value, as recited in independent claim 1, where claims 2-7 depend directly and/or indirectly from.

With respect to claims 8-9, the closest prior art of record Kageyama et al (U.S. Pub. No. 2015/0001926 A1), discloses: An on-vehicle power supply device comprising: an electricity storage  (See Figure 4, i.e. 25); a charge circuit (See Figure 4, i.e. 26) that is provided on a charging route of the electricity storage (See Figure 4, i.e. 25), and charges the electricity storage with power (See Figure 4, i.e. 26); a discharge circuit that is provided on an output route of the electricity storage, and discharges the power of the electricity storage (See Figure 4, i.e. discharge circuit 27); an input unit that is connected with the charge circuit (See Figure 4, i.e. input to 26); an output unit that is connected with the discharge circuit (See Figure 4, i.e. discharge circuit 27); and a controller that detects an input voltage of the input unit, an output current of the output unit, and an output voltage of the output unit, and controls the charge circuit and the discharge circuit (See Figure 4, i.e. control 23 & Para [0095]), wherein when the controller decides that an emergency operation condition is satisfied (See Para [0095], i.e. accident), the charge circuit stops charging of the electricity storage, then the discharge circuit discharges the power at a first voltage value, the controller further causes the discharge circuit to discharge the power charged in the electricity storage (See Para [0105]-[0126]).
The prior art does not teach the limitations:
when the power output from the discharge circuit becomes higher than a power threshold, the discharge circuit discharges the power at a second voltage value smaller than the first voltage value, as recited in independent claim 8, where claim 9 depend from.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHA T NGUYEN/Primary Examiner, Art Unit 2851